DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 3/18/2020 and 3/11/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings. See MPEP § 1.84. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2, line 1, recites the limitation “a door”. It is unclear whether this limitation is the same as or different from that previously recited in claim 1. For examination purposes, “a door” in claim 2, line 1 is interpreted to be “the door.”
Claim 13 recites the limitation "the one or more infrared heaters" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15, line 2, recites the limitation “door”. It is unclear whether this limitation is the same as or different from that previously recited in claim 1. For examination purposes, “door” in claim 2, line 1 is interpreted to be an additional door.
The claims are examined as best understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Keeffe (US 8676044) in view of Brancaccio (US D255491).
Regarding claim 1, O’Keeffe discloses a sauna (100), comprising: a bottom surface (112); 
an optional bottom heel surface (surface above 112) connected to the bottom surface and extending upwardly therefrom; 
a top surface (114) parallel to the bottom surface; 
an optional top heel surface (surface below 114) connected to the top surface and extending downwardly therefrom; 
a front surface (120) connecting the bottom surface and/or optional bottom heel surface to the top surface and/or optional top heel surface; 
a plurality of additional surfaces (110) in contact with at least one of the bottom surface, optional bottom heel surface, top surface, optional top heel surface, and front surface such that the surfaces form an interior volume (interior volume of 100) defined by the surfaces; and 
one or more heating components (140, 142, 144, 146); 

However, O’Keeffe does not disclose wherein the front surface and bottom surface form an angle less than 90° as claimed.
Brancaccio discloses a steam cabinet wherein the front surface (front surface of the steam cabinet shown in Fig. 1-9) and bottom surface (bottom surface of the steam cabinet shown in Fig. 1-9) form an angle less than 90°.
It would have been obvious to one of ordinary skill in the art to have modified the system of O’Keeffe, to include an angle less than 90° as claimed, as taught by Brancaccio, in order to reduce material cost while sizing the sauna such that the user has adequate space inside the sauna while seated.
Regarding claim 2, as best understood, the combination above, and specifically O’Keeffe further discloses wherein the front surface comprises a door (123).
Regarding claim 3, the combination above, and specifically O’Keeffe further discloses the bottom surface is defined by a bottom length (length of 112) and a bottom width (width of 112) and the top surface is defined by a top length (length of 114) and a top width (width of 114), and the ratio of the bottom length to the top length is from about 5:1 to about 1:1 (the length of 112 is the same length as 114), from about 4:1 to about 1:1, from about 3:1 to about 1:1, from about 2:1 to about 1:1, from about 1.9:1 to about 1:1, from about 1.8:1 to about 1:1, from about 1.7:1 to about 1:1, from about 1.6:1 to about 1:1, from about 1.5:1 to about 1:1, from about 1.4:1 to about 1:1, from about 1.3:1 to about 1:1, from about 1.2:1 to about 1:1, or from about 1.1:1 to about 1:1.

Regarding claim 5, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 1.
O’Keeffe does not specifically disclose the bottom length is from about 20 in. to about 60 in., from about 25 in. to about 60 in., or from about 30 in. to about 60 in. and the top length is from about 20 in. to about 55 in., from about 20 in. to about 50 in., or from about 20 in. to about 45 in. as claimed.
O’Keeffe further discloses wherein the bottom surface is defined by a bottom length (length of 112) and a bottom width (width of 112) and other sauna configurations such that the sauna can fit comfortably in a room (col. 4, ll. 1-17). 
Therefore, the bottom length is recognized as a result effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is sizing the sauna to fit comfortably in a room (col. 4, ll. 1-17).

Regarding claim 6, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 1.
O’Keeffe does not specifically disclose the bottom width is from about 20 in. to about 60 in., from about 25 in. to about 60 in., from about 25 in. to about 55 in., from about 25 in. to about 50 in., from about 30 in. to about 45 in., from about 30 in. to about 40 in., or from about 30 in. to about 35 in. as claimed.
O’Keeffe further discloses wherein the bottom surface is defined by a bottom length (length of 112) and a bottom width (width of 112) and other sauna configurations such that the sauna can fit comfortably in a room (col. 4, ll. 1-17). 
Therefore, the bottom width is recognized as a result effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is sizing the sauna to fit comfortably in a room (col. 4, ll. 1-17).
Therefore, since the general conditions of the claim were disclosed in the prior art by O’Keeffe, it is not inventive to discover the optimum value by routine experimentation, and it would have been obvious to one of ordinary skill in the art to provide a bottom width as claimed. See MPEP § 2144.05.
Regarding claim 7, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 1.

Brancaccio further discloses wherein the front surface and the bottom surface forms an angle from about 70° to about 80°.
Therefore, the angle is recognized as a result effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is sizing the sauna to fit comfortably in a room and to reduce material cost while sizing the sauna such that the user has adequate space inside the sauna while seated.
Therefore, since the general conditions of the claim were disclosed in the prior art by Brancaccio, it is not inventive to discover the optimum value by routine experimentation, and it would have been obvious to one of ordinary skill in the art to provide an angle as claimed. See MPEP § 2144.05.
Regarding claim 10, the combination above, and specifically O’Keeffe further discloses at least one of the bottom, top, front, optional top or bottom heel, or plurality of additional surfaces comprises wood (col. 3, ll. 51-54), plastic, vinyl, steel, brass, or silicone. 
Regarding claim 11, the combination above, and specifically O’Keeffe further discloses at least one of the bottom, top, front, optional top or bottom heel, or plurality of additional surfaces consist essentially of wood (col. 3, ll. 51-54).
Regarding claim 12, the combination above, and specifically O’Keeffe further discloses the one or more heating components comprises one or more infrared heaters (col. 4, ll. 36-67).

Regarding claim 14, the combination above, and specifically O’Keeffe further discloses wherein the one or more heating components comprises an electric heating element (LEDs, col. 1, ll. 49-55), heated stones, fire, steam, metal wire, gas heater, or fan heater.
Regarding claim 15, as best understood, the combination above, and specifically O’Keeffe further discloses wherein at least one of the bottom, top, front, or plurality of additional surfaces comprises a window (124), vent, opening, door, door handle, or towel rack.
Regarding claim 16, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 1.
O’Keeffe does not specifically disclose wherein the interior volume is no greater than about 80,000 in.3, no greater than about 75,000 in.3, no greater than about 70,000 in.3, no greater than about 65,000 in.3, no greater than about 60,000 in.3, no greater than about 55,000 in.3, no greater than about 50,000 in.3, no greater than about 45,000 in.3, or no greater than about 40,000 in.3 as claimed.
O’Keeffe further discloses an interior volume (volume of 100) and other sauna configurations such that the sauna can fit comfortably in a room (col. 4, ll. 1-17). 

Therefore, since the general conditions of the claim were disclosed in the prior art by O’Keeffe, it is not inventive to discover the optimum value by routine experimentation, and it would have been obvious to one of ordinary skill in the art to provide an interior volume as claimed. See MPEP § 2144.05.
Regarding claim 17, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 1.
O’Keeffe does not specifically disclose wherein the interior volume is between about 40,000 in.3 and about 80,000 in.3, between about 40,000 in.3 and about 75,000 in.3, between about 40,000 in.3 and about 70,000 in.3, between about 45,000 in.3 and about 65,000 in.3, or between about 45,000 in.3 and about 50,000 in.3.as claimed.
O’Keeffe further discloses an interior volume (volume of 100) and other sauna configurations such that the sauna can fit comfortably in a room (col. 4, ll. 1-17). 
Therefore, the volume is recognized as a result effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is sizing the sauna to fit comfortably in a room (col. 4, ll. 1-17).
Therefore, since the general conditions of the claim were disclosed in the prior art by O’Keeffe, it is not inventive to discover the optimum value by routine experimentation, and it would have been obvious to one of ordinary skill in the art to provide an interior volume as claimed. See MPEP § 2144.05.

Regarding claim 20, O’Keeffe discloses a kit (the elements disclosed in O’Keeffe may be arranged as kit) for assembling a sauna (100), comprising: a bottom surface (112), an optional bottom heel surface (surface above 112), a top surface (114), an optional top heel surface (surface below 114), a front surface (120), a plurality of additional surfaces (110), one or more heating components (140, 142, 144, 146); and a seat (136); 
wherein at least one of the front surface and plurality of additional surfaces comprises a door (123); 
wherein the top surface is configured to be parallel to the bottom surface when the sauna is assembled (114 is parallel to 112); 
wherein the optional bottom heel surface is configured to be connected to the bottom surface and extend upwardly therefrom (the surface above 112 extends upwardly from 112) and the optional top heel surface is configured to be connected to the top surface and extend downwardly therefrom (the surface below 114 extends downwardly from 114); 

wherein the plurality of additional surfaces are configured to be connected to the bottom surface, optional bottom heel surface, top surface, optional top heel surface, and/or front surface such that the surfaces form an interior volume (interior volume of 100) defined by the surfaces; and 
wherein the seat is configured to be situated in the interior volume (136 is within the volume of 100).
However, O’Keeffe does not disclose wherein the front surface and bottom surface form an angle less than 90° when the sauna is assembled as claimed.
Brancaccio discloses a steam cabinet wherein the front surface (front surface of the steam cabinet shown in Fig. 1-9) and bottom surface (bottom surface of the steam cabinet shown in Fig. 1-9) form an angle less than 90° when the sauna is assembled.
It would have been obvious to one of ordinary skill in the art to have modified the system of O’Keeffe, to include an angle less than 90° as claimed, as taught by Brancaccio, in order to reduce material cost while sizing the sauna such that the user has adequate space inside the sauna while seated.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over O’Keeffe (US 8676044) in view of Brancaccio (US D255491) as applied to claim 1 above, and further in view of Popovich (US 5628073).
Regarding claim 8, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 1.

However, O’Keeffe does not disclose the material choice of the door and the door thickness as claimed.
Popovich discloses a sauna wherein the door comprises tempered glass, insulated tempered glass, thermopane glass, annealed glass, or plastic (col. 6, ll. 8-12), of from about 0.2 in. to about 1.0 in. thickness (col. 6, ll. 37-38).
It would have been obvious to one of ordinary skill in the art to have modified the system of O’Keeffe, to include material choice of the door and the door thickness as claimed, as taught by Popovich, in order to lend desired stiffness and rigidity to the door (col. 6, ll. 37-38).
Regarding claim 9, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 8.
O’Keeffe does not specifically disclose the door is treated or coated to retain 10% of incident electromagnet radiation with a wavelength of from about 0.7 pm to about 1 mm, 3 pm to about 1 mm, of from about 0.7 pm to about 10 pm, of from about 2 pm to about 10 pm, of from about 3 pm to about 10 pm, of from about 5 pm to about 10 pm, of from about 0.7 pm to about 5 pm, of from about 0.7 pm to about 3 pm, of from about 2 pm to about 3 pm as claimed.
Popovich discloses the door may be covered with a visibly transparent, long wavelength reflective coating to improve efficiency (col. 8, ll. 1-5).
Therefore, the door to be treated or coated to retain at least 10% of incident electromagnet radiation with a wavelength as claimed is recognized as a result effective 
Therefore, since the general conditions of the claim were disclosed in the prior art by Popovich, it is not inventive to discover the optimum value by routine experimentation, and it would have been obvious to one of ordinary skill in the art to provide the door to be treated or coated to retain at least 10% of incident electromagnet radiation with a wavelength as claimed. See MPEP § 2144.05.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over O’Keeffe (US 8676044) in view of Brancaccio (US D255491) as applied to claim 1 above, and further in view of Zack (US 20210137781).
Regarding claim 19, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 1.
However, O’Keeffe does not disclose the voltage amount as claimed.
Zack discloses a modular sauna wherein the sauna is powered by a 120 volt outlet or a 240 volt outlet (¶ 0009).
It would have been obvious to one of ordinary skill in the art to have modified the system of O’Keeffe, to use the voltage amount as claimed, as taught by Zack, since it was known in the art that existing plug and sockets commonly found in residential or commercial structures provide 120 or 240 volt alternating current (¶ 0009).

Conclusion
The prior art made of record in the PTO-892 form and not relied upon is considered pertinent to applicant's disclosure.
Park (US 5255399) is directed to the state of the art as teaching a far infrared rays sauna bath assembly including an upper cover body (18), lower body (11), control box unit (132) and exothermic heaters (125).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R KLOTZ whose telephone number is (571)272-0274. The examiner can normally be reached Monday 9AM-5PM and Tuesday-Wednesday 10AM-2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on 5712703735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/W.R.K/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754